Title: To Thomas Jefferson from John Winston, 24 January 1781
From: Winston, John
To: Jefferson, Thomas



Sir
Hanover Court House Jany. 24 1781

The Command of the Louisa Militia having devolved on me in Consequence of Lt. Colo. Fontains absense; the wretched State in which I found this Militia in point of Amunition and accoutrements obliges me to trouble your excellency with this application to know where we can be furnished. We have neither Cartridge Boxes, Cartridges, or even paper for that purpose and but a small proportion of Powder and Lead. As to Arms we are tolerably well furnished, but unless the other deficiencies can be supplied it will be utterly impossible for these men to act with effect.
There are many other deficiencies which I have not enumerated and for information I beg leave to refer you to Ensign Parker the Bearer hereof.
If we can be supplied from Richmond I will send a Waggon forward from this place, and order it to meet us in Wmsburgh (if not before) to which place I am ordered with all possible dispatch by Genl. Muhlenberg. I have the Honour to be with all respect Your Excellency’s most obt Servant,

Jno. Winston

